Citation Nr: 1316302	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the case for further development in March 2012, and it has since been returned to the Board for appellate review. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the appeal is warranted.

In March 2012, the Board remanded the case for a VA examination to determine whether the Veteran's service-connected diabetes mellitus caused or aggravated his sleep apnea.  The record reflects that the Veteran was provided the requested examination in May 2012.  After an examination and review of the claims file, the examiner opined that the Veteran's sleep apnea did not manifest in service and was not caused by his diabetes mellitus.  However, he did not specifically address the issue of whether the Veteran's service-connected diabetes mellitus may have aggravated his sleep apnea.  The United States Court of Appeals for Veterans Claims (Court) has held that, when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 C.F.R. § 3.310; 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).

Given the foregoing, the Board finds that compliance with the May 2012 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance. Id.  

In addition, the Veteran has contended that his sleep apnea is secondary to his service-connected PTSD.  His representative specifically asserted in a March 2012 informal hearing presentation that the VA medical opinion is inadequate, as the May 2012 VA examiner did not address this theory of entitlement.  

The Board finds that the May 2012 VA medical opinion is inadequate because the examiner did not provide an opinion as whether the Veteran's service-connected diabetes mellitus aggravated his sleep apnea and did not address whether his service-connected PTSD caused or aggravated his sleep apnea.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided"). See also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the May 2012 VA examiner or, if he is unavailable to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and assertions.  It should be noted that the Veteran is service-connected for diabetes mellitus and PTSD.

The examiner should then address the following questions:

1. Is it at least as likely as not that the Veteran's current sleep apnea is caused by his service-connected diabetes mellitus?

2. Is it at least as likely as not that the Veteran's current sleep apnea is permanently aggravated by his service-connected diabetes mellitus?

3. Is it at least as likely as not that the Veteran's current sleep apnea is caused by his service-connected PTSD?

4. Is it at least as likely as not that the Veteran's current sleep apnea is permanently aggravated by his service-connected PTSD?

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

3.  The RO/AMC should ensure that there has been compliance with the directives of this remand and conduct any other development that may be indicated.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

